Citation Nr: 1437112	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-15 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) prior to September 17, 2009, and beginning on January 1, 2010 to February 6, 2014, for status-post fusion of C5-C6.
 
2.  Entitlement to an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) prior to September 17, 2009, and beginning on January 1, 2010 to February 6, 2014, for cervical radiculopathy, left upper extremity.
 
3.  Entitlement to an extra-schedular rating pursuant to 38 C.F.R. § 3.331(b)(1) prior to September 17, 2009, and beginning on January 1, 2010, to February 6, 2014, for cervical radiculopathy, right upper extremity.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1994 to April 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for an increased rating for status-post fusion of C5-C6 and bilateral upper extremity radiculopathy on a schedular basis.

A review of the Virtual VA claims processing system revealed a copy of a VA spinal examination dated May 2014.

The Veteran testified before the undersigned at a June 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board denied the Veteran's claims for an increased rating for status-post fusion of C5-C6 and bilateral upper extremity radiculopathy on a schedular basis only in a December 2011 decision.  The Board then remanded these claims for consideration of an increased rating on an extraschedular basis on December 2011 and November 2012.  As such consideration has been afforded the Veteran's claims, this case is once again before the Board.

While the appeal was pending, in February 2014, the Veteran filed a claim for a temporary total evaluation for a service-connected condition requiring convalescence, in accordance with 38 C.F.R. § 4.30 (2013), due to a cervical spine fusion.  In a July 2014 rating decision, such entitlement was granted effective February 7, 2014, with an indication that a future VA examination would be provided in September 2014.  As such, the issues on the title page have been amended to reflect the periods that are for consideration of an extra-schedular evaluation for the Veteran's status-post fusion of C5-C6 and related bilateral cervical radiculopathy.

Because extra-schedular consideration of the service-connected status-post fusion of C5-C6 and related bilateral cervical radiculopathy (which are the claims at issue in this case) are complicated by the fact that the Veteran had a recent February 2014 cervical fusion surgery entitling a temporary total (100 percent) rating for a period of convalescence, the Board has particularly focused on those records describing the Veteran's cervical spine and associated radiculopathy prior to, and upon termination of, the temporary total convalescent rating.

Given these particular circumstances, and the fact that the Veteran is currently receiving disability compensation benefits at the 100 percent rate in accordance with 38 C.F.R. § 4.30 for her service-connected post fusion of C5-C6 and related bilateral cervical radiculopathy, the Board is unable to ascertain any entitlement to extra-schedular evaluations during that period beginning February 7, 2014.  This is due to the fact that the Veteran's period of convalescence is still on-going and subject to termination or revision in accordance with 38 C.F.R. § 4.30.  It is noted that the termination of these total ratings will not be subject to §3.105(e) of this chapter.  Id.  Such total rating will be followed by appropriate schedular evaluations.  Id.  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating under this section.  Id.  

Here, the RO determined that the evidence at the time of the most recent VA examination in May 2014 was inadequate to evaluate the Veteran's cervical spine and associated radiculopathy due to convalescence.  As such, a future examination was scheduled for September 2014.  Because that examination has yet to be conducted and it would have further bearing on whether the Veteran's 100 percent convalescent rating is continued or terminated, thereby resulting in a different evaluation, the Board is precluded from evaluating any entitlement to an extra-schedular evaluation until that determination has been resolved.  As such, the issues of entitlement to an extra-schedualar evaluation, upon the termination of the total convalescent rating effective from February 7, 2014, for status post fusion of C5-C6 and cervical radiculopathy of the bilateral upper extremities is remanded as discussed below.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has filed a claim that is currently pending before the RO on the issue of entitlement to a TDIU.  A rating decision deferring this issue for further development was issued on July 2014.  As such, jurisdiction of this issue is currently before the RO.  Therefore, given that the Veteran must be accorded a full and fair opportunity to exhaust all administrative remedies that are available to her at the local RO, any action by the Board at this time concerning the TDIU issue would be premature.  Hence, the Board places this discrete issue in abeyance pending the outcome of the RO's formal adjudication.

The issue of entitlement to extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) for status post fusion of C5-C6 and cervical radiculopathy of the bilateral upper extremities, upon the termination of the total convalescent rating effective from February 7, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

Prior to September 17, 2009, and beginning on January 1, 2010 to February 6, 2014, the case does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

Prior to September 17, 2009, and beginning on January 1, 2010 to February 6, 2014, the criteria for an extra-schedular evaluation for status-post fusion of C5-C6, for cervical radiculopathy involving the left upper extremity, and for cervical radiculopathy involving the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

By letters dated in January 2012 and January 2013, the RO advised the Veteran of the evidence needed for claim substantiation under an extraschedular basis and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in two supplemental statements of the case (SSOCs).  The Board finds that VA's duty to notify has been met. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  VA provided the Veteran with adequate medical examinations.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on her occupation. 

The Board also finds that there has been substantial compliance with the mandates of the December 2011 and November 2012 remands and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for extraschedular service connection for her claimed disabilities of the cervical spine and bilateral radiculopathy.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.  To the extent any notice deficiencies are perceived, they were cured by further development of the evidence by the Board.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41(2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran is currently evaluated as 40 percent disabling prior to September 17, 2009 and beginning on January 1, 2010 for status-post fusion of C5-C6 in accordance with the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5237.  An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine.  Id.  An evaluation of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id. , quoting 38 C.F.R. § 4.40.

The Veteran is currently evaluated as 10 percent disabling for cervical radiculopathy, left upper extremity, prior to April 24, 2013 and 20 percent thereafter  as well as 10 percent for cervical radiculopathy, right upper extremity, prior to April 24, 2013 and 30 percent thereafter in accordance with the General Rating Formula for the Median Nerve.  38 C.F.R. § 4.124a, DC 8515.  A 10 percent evaluation is warranted for incomplete paralysis of the bilateral median nerve that is mild.  Id.  A 20 percent evaluation is warranted for incomplete paralysis of the minor median nerve that is moderate.  Id.  A 30 percent evaluation is warranted for incomplete paralysis of the major median nerve that is moderate.  A 40 percent evaluation is warranted for incomplete paralysis of the minor median nerve that is severe.  Id.  A 50 percent evaluation is warranted for incomplete paralysis of the major median nerve that is severe.  Id.  A 60 percent evaluation is warranted for paralysis of the minor median nerve that is complete.  Id.  A 70 percent evaluation is warranted for paralysis of the major median nerve that is complete.  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Background

The Veteran contends that her current evaluations for her cervical spine and bilateral cervical radiculopathy inadequately contemplate the full scope of her disability.  To this effect, the Veteran has provided statements and testimony at her June 2011 Board hearing that these conditions have negatively affected her daily function and abilities to conduct the tasks of motherhood as well as impacted her ability to perform her occupation.  In particular the Veteran has indicated that she works as a criminal investigator and that her job was being reclassified resulting in a decrease in pay of $17,000 annually due to her service-connected cervical spine disorder.  In a subsequent VA examination in May 2014, the Veteran indicated that she was still working in a sedentary capacity at her job.  There was no further indication if she had actually received any decrease in pay.  The Veteran has not submitted any additional evidence relating to her employment, to include reassignment of duties, loss of pay, decrease of hours, or lost time due to her disabilities.

Evidence relevant to the level of severity of the Veteran's status post fusion of C5-C6 with resulting cervical radiculopathy of the upper extremities includes VA examination reports dated in February 2009, March 2009, March 2010, and May 2014.  During the February 2009 VA examination the Veteran reported daily pain, worse with sitting, lifting, bending, and rotation.  She indicated that the pain felt like it was "pulling."  Sensation changes occurred occasionally to both upper extremities and pain radiated to both shoulders.  There were muscle spasms but no incapacitating episodes and no flare-ups.  She also indicated that there was no interference with her job or daily activities.  There were no problems with repetitive use and there was no recent physical therapy.  She had seen two neurosurgeons recently since her most recent MRI (magnetic resonance imaging) scan and they suggested repeat spinal surgery.  The Veteran denied any bowel or bladder changes.

On neurological examination deep tendon reflexes were even at 2/4. Muscle tone was normal. Babinski 's down going bilaterally.  Hoffmann 's sign was negative. Sensation was grossly intact to light touch in all extremities.  Motor strength was 5/5 distal and proximal in both upper and lower extremities.  On physical examination of the cervical spine there was an anterior cervical scar over the left C7 anterior region.  It was horizontal and measured 4 centimeters (cm) in length and 0.25 cm in width. The scar was superficial, well healed, stable, and nontender.  Range of motion of the cervical spine was as follows: rotation to the right to 70 degrees, rotation to the left to 70 degrees, extension to 35 degrees, flexion to 30 degrees, lateral flexion to the right to 45 degrees, and lateral flexion to the left to 40 degrees.  She complained of pain with flexion and extension and rotation to the right and left.  There was no axial tenderness.  Spurling maneuver was negative and there were no muscle spasms.  After repetitive motion of the cervical spine, there was no additional loss of joint function due to pain, fatigue, or lack of endurance. 

X-ray examination of the cervical spine revealed a solid fusion C5-C6 segments with straightening of the normal cervical lordosis as above.  There was also mild degenerative spondylosis C6-C7 and to much lesser degree C4-C5 and C7-T1 levels.  There was no evidence of acute fractures.  The impression was status post cervical spine fusion, cervical radiculopathy, and cervical disc herniation at C6-C7. 

During the March 2009 VA examination the Veteran reported that during a previous October 2008 VA neurological examination she was experiencing radicular pain down her right arm but, since that time she had been affected in the left arm with pain going to her 2nd-5th fingers.  Pressure in her left neck triggered the pain and "pins and needles" in those fingers and her palm.  She felt "pressure" over her mid-biceps (left).  There was no overt weakness reported and no bowel or bladder symptoms.  Pain had been her major complaint and that the need for pain management had affected her ability to work.  An August 200 MRI showed bulge at C6-C7 with posterior osteophyte impingement, moderate cervical spine stenosis.

Examination of the neck revealed a well-healed, barely visible two inch left anterior cervical scar that was nontender.  There was tenderness in her cervical muscles, left and right.  Motor examination revealed a mild thenar atrophy with mild weakness in her thenar muscles and grip force.  There was also mild weakness in her proximal arm muscles.  Tone seemed normal and symmetric.  Sensory examination revealed less sensation to touch, pain, and cold over the left neck area from below the chin to about the clavicle.  No other focal deficits were apparent.  Reflexes were present, normal, and symmetric.  Babinskis were absent.  The assessment was cervical degenerative disc disease with cervical spine stenosis apparent at C6-C7 (the level below her surgery) on recent imaging which, according to the examiner, may be the basis for her current symptoms.  Her findings suggested left cervical radiculopathy which may be related to the lower cervical involvement.  According to the examiner, the records in the claims file indicate that the Veteran's initial symptoms and cervical radiculopathy were on the left with C5-C6 radiculopathy shown on EMG (electromyelogram) done in November 1999.  Notably, a March 2009 EMG was normal and there was no electrodiagnostic evidence of left cervical radiculopathy, left upper extremity entrapment or large fiber peripheral polyneuropathy at the time.  It was requested that someone document the current level of involvement to establish whether a new level was now affected by the Veteran's cervical degenerative disc disease.  On the basis of this, the examiner could not demonstrate that additional levels were involved.  Significantly, the clinically apparent deficits were consistent with those that were documented clinically and by EMG in 1999. 

During the March 2010 VA examination the examiner noted an August 2009 MRI which showed a large herniated disc at C6-C7 with flattening of the cord.  The examiner also noted a September 2009 operative report showing discectomy at C6-C7 and arthrodesis.  The Veteran reported that since the September 2009 surgery she still experienced occasional sensation in both hands.  The pain radiated more so to the left shoulder than the right.  There were occasional sensation changes of the left hand.  She did not report any weakness, bowel, or bladder changes.  She stated that it interfered with all daily activities, such as sitting for a long period of time, lifting, bending, rotation to the right and left.  She stated that she got some pulling sensation of shoulders, cervical spine, and some muscle spasms.  There were no incapacitating episodes or flare-ups.  It interfered with her job.  She indicated that she was now on light duty and worked behind a desk.  She complained of pain sitting at a desk at the computer for long periods of time.  There was occasional radiation of pain down the left leg.  It interfered with daily activity.  She stated that she was no longer able to play sports due to the surgery.  There was no weakness and there were no bowel or bladder changes.  She currently saw a doctor for trigger point injections. 

On neurologic examination deep tendon reflexes were even at 2/4. Muscle tone was normal. Hoffman's sign was negative bilaterally.  Sensation was grossly intact to light touch in both upper and lower extremities.  Motor strength was 5/5 distal and proximal to both upper and lower extremities.  With regard to the cervical spine there was a new scar over the anterior spine at C7 on the right.  It was horizontal and measured 4 cm by 0.25 cm, was superficial, well healed, stable, and non nontender.  She had a previous scar which was on the left same region, but on the left side of the anterior neck.  It was also 4 cm by 0.25 cm, superficial and well healed.  Both scars were reddish compared to the surrounding skin, nontender.  Range of motion testing of the cervical spine revealed the following: rotation to the right to 60 degrees, rotation to the left to 60 degrees, extension to 30 degrees, flexion to 25 degrees, lateral flexion to the right to 35 degrees, and lateral flexion to the left to 30 degrees.  She complained of pain with rotation to the right, left, and extension.  Spurling maneuver was positive to the left, negative to the right.  Some muscle spasms of the trapezius muscles were noted bilaterally.  After repetitive motion of the cervical spine, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance.  X-ray examination of the spine revealed interval anterior discectomy and fusion at C6-C7, satisfactory radiographic appearance, and osseous fusion of C5 and C6.  The assessment was cervical spine fusion at C6-C7, cervical radiculopathy, and slight worsening of her functional status since February 2009.  Since the September 2009 surgery the Veteran reportedly had increased pain and decreased range of motion. 

At her May 2014 VA examination, the Veteran was diagnosed with intervertebral disc syndrome and cervical fusion C5-C6 with a scar and bilateral radiculopathy.  The Veteran noted daily pain for which she takes Ibuprofen up to four times per day.  The Veteran reported receiving an anterior cervical discectomy and fusion of the C3-C4-C4 in February 2014.  She stated that she was still receiving physical therapy for that surgery.  Neck pain was noted as constant and worse since the surgery, with a stabbing pain in the left neck and shoulder.  She reported left hand numbness with a burning sensation down the posterior arm to the elbow.  Prior to the surgery she had pain going all the way down the left arm, although post-surgery much of it had resolved, but not all.  She has not had any right-arm radicular symptoms since her 2009 surgery.  There was no doctor directed bed rest or incontinence reported.

Due to the fact that the Veteran was still in a convalescent stated post-surgery, no objective testing, to include range of motion testing, reflex testing, neurological testing, or muscle strength testing was performed for the cervical spine, lumbar spine, or bilateral upper or lower extremities.  There was no finding of ankylosis of the spine.

Also of record are private treatment records dated through May 2014.  Significantly a November 2010 MRI showed interval anterior fusion at C6-C7, resolution of disk herniation at C6-C7, no fracture or listhesis, and no cord signal abnormality.  It was noted that there was a slight increase in size in the right paracentral disk herniation at C4-C5 since the prior study with only mild narrowing of the spinal canal at this level.  The Veteran underwent bilateral cervical facet injections of cervical facets C7, C6, and C6 in January and February 2011.   In February 2014, the Veteran underwent an anterior cervical discectomy and fusion of the C3-C4-C4.  In a January 2014 note from the Veteran's doctor, it was indicated that the Veteran would be out of work for approximately 12 weeks due to the surgery.

Analysis

As the Veteran's cervical spine disability and associated bilateral radiculopathy affect a common body system, a common discussion of these disabilities shall ensue throughout the remainder of this decision.

VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  38 C.F.R. § 3.321.

Under 38 C.F.R. § 3.321(b)(1) , to accord justice, in an exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director of Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability. 

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the United States Court of Appeals for Veterans Claims provided a sequential three-step analysis to determine whether an extraschedular rating is warranted. 

Step one is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral to the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required. 

If the schedular rating does not contemplate the level of disability and symptomatology and is found inadequate, then step two is to determine whether there is an exceptional disability picture. 

If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The governing norm in an exceptional case is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In its decision in December 2011, the Board denied the claim for a rating greater than 40 percent prior to September 17, 2009 and beginning on January 1, 2010 for status-post fusion of C5-C6, a rating greater than 10 percent for cervical radiculopathy, left upper extremity, prior to April 24, 2013 and 20 percent thereafter, and a rating greater than 10 percent for cervical radiculopathy, right upper extremity, prior to April 24, 2013 and 30 percent thereafter.  As the Board cannot make a determination as to an extraschedular rating in the first instance, the Board remanded the case to the RO for consideration of an extraschedular rating.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996). 

In its decision in December 2011, the rationale for the referral for extraschedular consideration was evidence suggestive of interference with employment as the Veteran indicated that she would lose nearly $17,000 per annum as a result of reassignment due to her disabilities working as a criminal investigator. 

In July 2013, in accordance with 38 C.F.R. § 3.321(b)(1), the RO then referred the claim to VA's Director of Compensation and Pension Service for consideration of an extraschedular rating.  Thereafter, the VA Director of Compensation and Pension Service determined that an extraschedular rating was not warranted.

As the procedural development required by 38 C.F.R. § 3.321(b)(1) and Thun has been completed, namely, referral of the case to VA's Director of Compensation and Pension Service for consideration of extraschedular evaluation in the first instance, the case has been returned to the Board for its review.

In its determination, VA's Director of the Compensation and Pension Service found that the evidence did not present such an exceptional or unusual picture as to render impractical the application of the regular schedular standards as the Veteran's cervical spine disability showed ankylosis of the cervical spine only and associated bilateral radiculopathy did not show evidence of impairment at higher than a mild level.  Additionally, it was noted that the Veteran had admitted to working full time as a criminal investigator and missed on average only one day of work per month.  Also, it was noted that she stated that she had to be reassigned and may be receiving a decrease in pay.

Generally, the degree of disability specified in the rating schedule is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

The Veteran contends that her cervical spine conditions interfere with employment as she has been facing a cut in her normal pay. 

However, a review of the record is absent for any indication that the Veteran has actually sustained lost time from work due to her condition or any pay cuts.  Rather, her statements and treatment records reflect that she is still employed full-time, although in a sedentary capacity.

While the Veteran is competent to describe the symptoms of her cervical spine conditions, the Veteran's statements about missing work because of such, when weighed against all the evidence of record is not persuasive. 

Based on the foregoing, the symptoms of her cervical spine and associated bilateral radiculopathy as well as reassignment of duties at work are factors encompassed in the rating schedule in general and in the schedular criteria for her cervical spine disability and associated bilateral cervical radiculopathy under Diagnostic Codes 5237 and 8515.  

The evaluation of 40 percent under Diagnostic Code 5237 for the cervical spine disability is appropriate because it takes into account the extreme pain and limited motion of the cervical spine due to unfavorable ankylosis.  The next higher evaluation of 100 percent under Diagnostic Code 5237 is not appropriate because there have been no medical findings of ankylosis of the entire spine or symptoms that are similar to such impairment.  Therefore, the schedular evaluation based upon the Veteran's cervical spine symptom presentation is appropriately considered by an evaluation of 40 percent under Diagnostic Code 5237 during the time period in question.

The evaluations for the Veteran's bilateral cervical radiculopathy under Diagnostic Code 8515 are appropriate because the medical evidence prior to April 24, 2013, only showed a mild presentation of symptoms bilaterally.  However, after April 24, 2013, the medical evidence began to show a moderate presentation of symptoms due to increased pain and weakness.  In neither period did the medical evidence of record show a severe presentation for either upper extremity.  In fact, at the Veteran's May 2014 VA examination it was noted that, since the 2009 fusion surgery, the Veteran has experienced complete symptom relief for the right upper extremity and only pain throughout the left upper extremity, but no mention of weakness or loss of movement.  As such, Diagnostic Code 8515 adequately contemplates the Veteran's symptom presentation for her bilateral cervical radiculopathy during the time period in question. 

Additionally, even if it were shown that the Veteran did receive a pay cut due to her disabilities, the Board notes that the very reason for VA disability compensation in the first place is to bridge the gap of such earning capacity that may result from disabilities.  In this case, the Veteran is in receipt of compensation for combined disability throughout the course of the appeal that already takes into account the fact that she has a decreased earning capacity.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that disability evaluations in and of themselves are recognition of impairment of industrial capabilities).  As such, it is noted that a pay cut due to her disabilities is already contemplated under the Schedule for both Diagnostic Codes 5237 and 8515.  Therefore, the Veteran has not presented any evidence of an exceptional disability picture.

Accordingly, the preponderance of the evidence is against an extra-schedular rating for status-post fusion of C5-C6 and bilateral upper extremity cervical radiculopathy, prior to September 17, 2009, and beginning on January 1, 2010 to February 6, 2014, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Prior to September 17, 2009, and beginning on January 1, 2010 to February 6, 2014, entitlement to an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for status-post fusion of C5-C6 is denied.
 
Prior to September 17, 2009, and beginning on January 1, 2010 to February 6, 2014, entitlement to an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for cervical radiculopathy, left upper extremity, is denied.
 
Prior to September 17, 2009, and beginning on January 1, 2010 to February 6, 2014, entitlement to an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for cervical radiculopathy, right upper extremity, is denied.


REMAND

As noted above, the pending VA examination and subsequent rating determination regarding the Veteran's convalescent evaluation of 100 percent in accordance with 38 C.F.R. § 4.30 must be completed prior to the Board's adjudication of whether the Veteran is entitled to an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for status post fusion of C5-C6 and cervical radiculopathy of the bilateral upper extremities upon the date following the termination of the total convalescent evaluation effective from February 7, 2014.

As such, a remand is necessary to allow the RO to conclude its adjudication of the pending action to resolve the convalescent evaluation of 100 percent in accordance with 38 C.F.R. § 4.30.  Upon the completion of such adjudication by the RO, any period subsequent to February 7, 2014 for the Veteran's service-connected status post fusion of C5-C6 and cervical radiculopathy of the bilateral upper extremities in which the RO determines that a 100 percent evaluation is not warranted must be returned to the Board for further consideration for extra-schedular evaluations that may be warranted.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claim to the RO so that it may conclude adjudication regarding the Veteran's convalescent evaluation of 100 percent in accordance with 38 C.F.R. § 4.30.

2. After the development requested above has been completed, readjudicate the appellant's claim. If the benefit sought continues to be denied, issue a supplemental statement of the case (SSOC) and allow an appropriate period of time to respond. Thereafter, if appropriate, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


